

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of August 24, 2009, is
made among First National Bank of the South, a national bank (the “Bank”), its
bank holding company, First National Bancshares, Inc., a South Carolina
corporation (the “Company”), and J. Barry Mason, an individual resident of South
Carolina (the “Executive”). Certain terms used in this Agreement are defined in
Section 17 hereof.
 
The Company and the Bank recognize that the Executive's contribution to their
growth and success will be paramount to the overall success of the Company and
the Bank.  The Executive is willing to serve the Bank and the Company on the
terms and conditions herein provided.  Unless otherwise specified hereafter, any
services performed by the Executive shall be for the benefit of the Bank and
therefore any payments or benefits paid to the Executive pursuant to this
Agreement shall be the sole responsibility of the Bank; provided however, the
Bank's obligation to make any payments owed to the Executive under this
Agreement shall be discharged to the extent compensation payments are made by
the Company.  The Company joins as a party to this Agreement for the purposes of
authorizing the issuance and repurchase of its common stock pursuant to Sections
3(c) and 4(j), respectively.
 
In consideration of the foregoing, the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
1.           Employment.  The Bank and the Company shall employ the Executive,
and the Executive shall serve as President and Chief Executive Officer of the
Bank and the Company upon the terms and conditions set forth herein.  The
Executive shall have such authority and responsibilities consistent with his
position as are set forth in the Bank's or the Company's Bylaws or assigned the
Bank's Board of Directors (the “Board”) from time to time.  The Executive shall
devote his full business time, attention, skill and efforts to the performance
of his duties hereunder, except during periods of illness or periods of vacation
and leaves of absence consistent with Bank policy.  The Executive may devote
reasonable periods to service as a director or advisor to other organizations,
to charitable and community activities, and to managing his personal
investments, provided that such activities do not materially interfere with the
performance of his duties hereunder and are not in conflict or competitive with,
or adverse to, the interests of the Company or the Bank.
 
2.           Term.  Unless earlier terminated as provided herein, the
Executive's employment under this Agreement shall commence on the date hereof
and be for a term (the “Term”) of three years.  At the end of the third year of
the Term, unless written notice that such term will not be extended is provided
to the other party by the Executive or the Bank at least six months prior to the
end of the Term, the Term shall be extended for an additional
year.  Notwithstanding the foregoing, the Term of employment hereunder will end
on the date that the Executive attains the retirement age, if any, specified in
the Bylaws of the Bank for directors of the Bank.

 
1

--------------------------------------------------------------------------------

 

3.     Compensation and Benefits.
 
(a)           Executive's base salary is $275,000.  The Board (or an appropriate
committee of the Board) shall review the Executive's salary at least annually
and may increase, but cannot decrease, the Executive's salary if it determines
in its sole discretion that an increase is appropriate.  The salary shall be
payable in accordance with the Bank’s normal payroll practices, which shall mean
no less frequently than monthly.
 
(b)           (i)  Upon execution of this Agreement, the Bank shall pay the
Executive a cash bonus in the amount of $550,000 in a single lump sum payment.
The Bank also shall pay the Executive a cash bonus in the amount of $200,000 in
a single lump sum payment within one week of the successful completion of the
Bank's capital restoration plan submitted to the OCC.
 
(ii)  In addition, the Executive will be eligible to receive an annual cash
bonus of up to 50% of his base salary based on the accomplishment of performance
goals established in advance each year by the Board.  Any bonus payment made
pursuant to this Section 3(b)(ii) shall be made no later seventy days after the
previous year end; provided however that, Executive acknowledges that he is
required to and shall return to the Bank all or any portion of a bonus paid to
the Executive by the Bank pursuant to this Section 3(b)(ii) if such bonus or
portion of such bonus is paid based on materially inaccurate financial
statements or any other materially inaccurate performance metric criteria.
 
(c)           Within one week of the execution of this Agreement, the Company
shall grant to the Executive (i) 250,000 shares of restricted common stock (no
exercise price, vesting pro rata over five years, or 20% each year) and (ii) an
option to purchase 1,000,000 shares of its common stock (exercise price equal to
fair market value on the date of the grant, which the Company believes will be
$1.00/share, ten year exercise period, vesting pro rata over three years, or 33%
each year); provided however that upon any Change in Control that occurs after
the Company and the Bank are no longer subject to any currently pending formal
or informal regulatory enforcement action, any such restrictions on any
outstanding incentive awards (including restricted stock) granted to the
Executive under the Company's stock incentive program(s) shall lapse and such
awards shall become 100% vested, all stock options and stock appreciation rights
granted to the Executive shall become immediately exercisable and shall become
100% vested, all performance units granted to the Executive shall become 100%
vested.


In addition, the Executive shall also be eligible to participate in the
Company's long-term equity incentive programs and be eligible for additional
grants of stock options, restricted stock, and other awards under the Company's
2000 Stock Incentive Plan, 2008 Restricted Stock Plan, or under any similar plan
adopted by the Company.  Any options or similar awards shall be issued to
Executive (i) at an exercise price of not less than the stock's current fair
market value as of the date of grant and (ii) the number of shares subject to
such grant shall be fixed on the date of grant.


(d)           The Executive shall participate in all retirement, welfare and
other benefit plans or programs of the Bank now or hereafter applicable
generally to employees of the Bank or to a class of employees that includes
senior executives of the Bank.

 
2

--------------------------------------------------------------------------------

 
 
(e)           The Bank shall provide the Executive with a term life insurance
policy providing for death benefits totaling $500,000 payable to the Executive's
spouse and heirs (and may provide for additional death benefits payable to the
Bank), and the Executive shall cooperate with the Bank in the securing and
maintenance of such policy.  In addition, the Bank shall provide a separate
disability policy for the Executive with terms acceptable to the Board and the
Executive.  The Bank shall require and pay the cost of an annual physical for
the Executive.


(f)             The Bank shall provide Executive with either an automobile owned
or leased by the Bank of a make and model appropriate to the Executive's status,
or a monthly automobile allowance, which shall be paid no less frequently than
monthly.  The Bank shall provide for reasonable expenses associated with the
automobile, including, but not limited to insurance, taxes, etc.  The Bank shall
reimburse Executive for such expenses no later than the last day of the calendar
year following the calendar year in which the expense was incurred.
 
(g)           The Bank shall pay on a monthly basis Executive’s membership dues
pertaining to Spartanburg Country Club and The Piedmont Club for so long as the
Executive remains the President or Chief Executive Officer of the Company or the
Bank and this Agreement remains in force.
 
(h)           The Bank shall reimburse the Executive for reasonable travel and
other business development expenses related to the Executive's duties which are
incurred and accounted for in accordance with the normal practices of the
Bank.  The expenses described in this Section 3(h) must be incurred by the
Executive during the term of this Agreement to be eligible for
reimbursement.  All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the calendar year following the calendar year in which the expense was
incurred, nor shall the amount of reimbursable expenses incurred in one taxable
year affect the expenses eligible for reimbursement in any other taxable year.
 
4.     Termination.
 
(a)           The Executive's employment under this Agreement may be terminated
prior to the end of the Term only as provided in this Section 4.
 
(b)           The Agreement will be terminated upon the death of the
Executive.  In this event, the Bank shall pay the Executive's estate any sums
due him as base salary and/or reimbursement of expenses through the end of the
month during which death occurred in accordance with the Bank’s normal payroll
practices, which shall mean no less frequently than monthly. The Bank shall also
pay the Executive's estate any bonus earned or accrued through the date of death
(including any amounts awarded for previous years but which were not yet
vested).  Any bonus for previous years which was not yet paid will be paid
pursuant to the terms as set forth in Section 3(b).  Any bonus that is earned in
the year of death will be paid on the earlier of (i) seventy days after the year
end in which the Executive died or (ii) the first pay period following the
Bank's or Company's press release announcing its financial performance for the
year in which the Executive died.  To the extent that the bonus is
performance-based, the amount of the bonus will be calculated by taking into
account the performance of the Bank and Company for the entire year and prorated
through the date of Executive's death.

 
3

--------------------------------------------------------------------------------

 
 
(c)           The Bank may terminate the Executive's employment upon the
Disability of the Executive for a period of 180 days.  During the period of any
Disability leading up to the Executive’s Termination of Employment under this
provision, the Bank shall continue to pay the Executive his full base salary at
the rate then in effect and all perquisites and other benefits (other than any
bonus) in accordance with the Bank's normal payroll schedule (and in no event
less frequently than monthly) until the Executive becomes eligible for benefits
under any long-term disability plan or insurance program maintained by the Bank,
provided that the amount of any such payments to the Executive shall be reduced
by the sum of the amounts, if any, payable to the Executive for the same period
under any other disability benefit or pension plan covering the
Executive.  Furthermore, the Bank shall pay the Executive any bonus earned or
accrued through the date of Disability (including any amounts awarded for
previous years but which were not yet vested).  Any bonus for previous years
which was not yet paid will be paid pursuant to the terms as set forth in
Section 3(b).  Any bonus that is earned in the year of Disability will be paid
on the earlier of (i) seventy days after the year end in which Executive became
Disabled or (ii) the first pay period following the Bank's or Company's press
release announcing its financial performance for the year in which the Executive
became Disabled.  Nothing herein shall prohibit the Bank or Company from hiring
an acting chief executive officer or president prior to the expiration of this
180-day period.
 
(d)           The Bank may terminate the Executive's employment upon delivery of
a Notice of Termination to the Executive at least 30 days prior to the
Executive’s date of termination. If the Executive's employment is terminated
under this provision, the Executive shall receive only any sums due him as base
salary and/or reimbursement of expenses through the date of termination, which
shall be paid in accordance with the Bank’s normal payroll practices, which
shall mean no less frequently than monthly.  The Bank shall also pay the
Executive any bonus earned or accrued through the date of termination (including
any amounts awarded for previous years but which were not yet vested).  Any
bonus for previous years which was not yet paid will be paid pursuant to the
terms as set forth in Section 3(b).  Any bonus that is earned in the year of
termination will be paid on the earlier of (i) seventy days after the year end
in which the Executive is terminated or (ii) the first pay period following the
Bank's or Company's press release announcing its financial performance for the
year in which the Executive is terminated.  To the extent that the bonus is
performance-based, the amount of the bonus will be calculated by taking into
account the performance of the Bank and Company for the entire year and prorated
through the date of Executive's termination.
 
(e)           The Executive may terminate his employment at any time by
delivering a Notice of Termination at least 30 days prior to the Executive’s
date of termination.  If the Executive terminates his employment under this
provision, the Executive shall receive any sums due him as base salary and/or
reimbursement of expenses through the date of such termination, which shall be
paid in accordance with the Bank’s normal payroll practices, which shall mean no
less frequently than monthly.

 
4

--------------------------------------------------------------------------------

 
 
(f)           If Executive's employment with the Bank and Company shall
terminate due to the Bank being taken into receivership by the FDIC, the
Executive shall receive any sums due him as base salary and/or reimbursement of
expenses through the date of such termination, which shall be paid in accordance
with the Bank’s normal payroll practices, which shall mean no less frequently
than monthly.
 
(g)           With the exceptions of the provisions of this Section 4, and the
express terms of any benefit plan under which the Executive is a participant, it
is agreed that, upon Executive's Termination of Employment, the Bank shall have
no obligation to the Executive for, and the Executive waives and relinquishes,
any further compensation or benefits (exclusive of COBRA benefits).  Unless
otherwise stated in this Section 4, the effect of termination on any outstanding
incentive awards, stock options, stock appreciation rights, performance units,
or other incentives shall be governed by the terms of the applicable benefit or
incentive plan and/or the agreements governing such incentives.  At the time of
Termination of Employment, and as a condition to the Bank’s obligation to pay
any severance hereunder, the Bank and the Executive shall enter into a release
substantially in the form attached hereto as Exhibit A acknowledging such
remaining obligations and discharging both parties, as well as the Bank's
officers, directors and employees with respect to their actions for or on behalf
of the Bank, from any other claims or obligations arising out of or in
connection with the Executive's employment by the Bank, including the
circumstances of such termination.


(h)           In the event that the Executive's employment is terminated for any
reason, as a condition to the Bank’s obligation to pay any severance hereunder,
if the Executive is currently serving as a director of the Company and/or the
Bank, the Executive shall resign from such position.
 
(i)           In the event that the Executive's employment is terminated for any
reason prior to a Change in Control, the Company shall have the right of first
refusal during the twelve-month period following the date of termination to
repurchase any or all shares of common stock then held by the Executive. The
Company may assign this right to one or more other persons.  Executive agrees
not to sell or convey his shares or any portion thereof without notice to
Company of Executive's intention to do so. To that end, Executive shall not sell
or convey said shares except by binding written agreement, which agreement shall
be expressly subject to Company's rights under this option of first refusal.
Executive shall notify Company in writing of such proposed conveyance or sale
and shall furnish Company with a true and correct copy of the aforesaid written
agreement. Thereafter, Company shall have the option for a period of fifteen
(15) days from the date of receipt of such notice and copy, during which Company
may determine and notify Executive whether Company desires to purchase the
shares for the same price and on the same terms as set forth in said written
agreement. If Company exercises the option granted herein, Executive shall
transfer to Company said shares in accordance with the terms of said written
agreement and upon such delivery, Company shall pay to Executive the purchase
money called for in the written agreement. If Company fails to exercise the
option to purchase, Executive shall be at liberty to conclude the sale or
conveyance of said shares only at the exact price and terms submitted to
Company. Any failure to consummate the sale on the exact terms and conditions
within a reasonable time after Company's notification of its intent not to
exercise its rights hereunder shall cause the provisions of this option of first
refusal to remain in full force and effect and fully applicable to any
subsequent conveyances or sales.

 
5

--------------------------------------------------------------------------------

 
 
(j)           The parties intend that the severance payments and other
compensation provided for herein are reasonable compensation for the Executive's
services to the Bank and shall not constitute “excess parachute payments” within
the meaning of Section 280G of the Internal Revenue Code of 1986 and any
regulations thereunder.  In the event that the Bank's independent accountants
acting as auditors for the Bank on the date of a Change in Control determine
that the payments provided for herein constitute “excess parachute payments,”
then the compensation payable hereunder shall be reduced to an amount the value
of which is $1.00 less than the maximum amount that could be paid to the
Executive without the compensation being treated as “excess parachute payments”
under Section 280G.  The allocations of the reduction required hereby among the
termination benefits payable to the Executive shall be determined by the
Executive.
 
(k)           If the Executive is suspended or temporarily prohibited from
participating, in any way or to any degree, in the conduct of the Company's or
the Bank's affairs by (1) a notice served under section 8(e) or (g) of Federal
Deposit Insurance Act (12 U.S.C. 1818 (e) or (g)) or (2) as a result of any
other regulatory or legal action directed at the Executive by any regulatory or
law enforcement agency having jurisdiction over the Executive (each of the
foregoing referred to herein as a "Suspension Action"), and this Agreement is
not terminated, the Bank's obligations under this Agreement shall be suspended
as of the earlier of the effective date of such Suspension Action or the date on
which the Executive was provided notice of the Suspension Action, unless stayed
by appropriate proceedings.  If the charges underlying the Suspension Action are
dismissed, the Bank shall:
 
(i)          pay on the first day of the first month following such dismissal of
charges (or as provided elsewhere in this Agreement) the Executive all of the
compensation withheld while the obligations under this Agreement were suspended;
and
 
(ii)          reinstate any such obligations which were suspended.
 
Notwithstanding anything to the contrary herein, if the Executive is removed or
permanently prohibited from participating, in any way or to any degree, in the
conduct of the Company's or the Bank's affairs by (1) an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818 (e)(4) or (g)(1)) or (2) any other legal or law enforcement action
(each of the foregoing referred to herein as a "Removal Action"), all
obligations of the Executive under this Agreement shall terminate as of the
effective date of the Removal Action, but any vested rights of the parties
hereto shall not be affected.

 
6

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary herein, if the  Bank or the Company are
in default (as defined in section 3(x)(1) of the Federal Deposit Insurance Act,
12 U.S.C. Section 1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but this paragraph (4)(k) shall not affect
any vested rights of the parties hereto.
 
Any payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. Section 1828(k)
and any regulations promulgated thereunder.
 
5.           Ownership of Work Product.  The Bank shall own all Work Product
arising during the course of the Executive's employment (prior, present or
future).  For purposes hereof, “Work Product” shall mean all intellectual
property rights, including all Trade Secrets, U.S. and international copyrights,
patentable inventions, and other intellectual property rights in any
programming, documentation, technology or other work product that relates to the
Bank, its business or its customers and that Executive conceives, develops, or
delivers to the Bank at any time during his employment, during or outside normal
working hours, in or away from the facilities of the Bank, and whether or not
requested by the Bank.  If the Work Product contains any materials, programming
or intellectual property rights that the Executive conceived or developed prior
to, and independent of, the Executive's work for the Bank, the Executive agrees
to point out the pre-existing items to the Bank and the Executive grants the
Bank a worldwide, unrestricted, royalty-free right, including the right to
sublicense such items.  The Executive agrees to take such actions and execute
such further acknowledgments and assignments as the Bank may reasonably request
to give effect to this provision.


6.           Protection of Trade Secrets.  The Executive agrees to maintain in
strict confidence and, except as necessary to perform his duties for the Bank,
the Executive agrees not to use or disclose any Trade Secrets of the Bank during
or after his employment.  “Trade Secret” means information, including a formula,
pattern, compilation, program, device, method, technique, process, drawing, cost
data or customer list, that: (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.


7.           Protection of Other Confidential Information. In addition, the
Executive agrees to maintain in strict confidence and, except as necessary to
perform his duties for the Bank, not to use or disclose any Confidential
Business Information of the Bank during his employment and for a period of 36
months following termination of the Executive's employment.  “Confidential
Business Information” shall mean any internal, non-public information (other
than Trade Secrets already addressed above) concerning the Bank's or the
Company's financial position and results of operations (including revenues,
assets, net income, etc.); annual and long-range business plans; product or
service plans; marketing plans and methods; training, educational and
administrative manuals; customer and supplier information and purchase
histories; and employee lists.  The provisions of Sections 6 and 7 above shall
also apply to protect Trade Secrets and Confidential Business Information of
third parties provided to the Bank under an obligation of secrecy.

 
7

--------------------------------------------------------------------------------

 
 
8.           Return of Materials.  The Executive shall surrender to the Bank,
promptly upon its request and in any event upon termination of the Executive's
employment, all media, documents, notebooks, computer programs, handbooks, data
files, models, samples, price lists, drawings, customer lists, prospect data, or
other material of any nature whatsoever (in tangible or electronic form) in the
Executive's possession or control, including all copies thereof, relating to the
Bank or the Company, their businesses or customers.  Upon the request of the
Bank, Executive shall certify in writing compliance with the foregoing
requirement.


9.           Restrictive Covenants.


(a)           No Solicitation of Customers.  During the Executive's employment
with the Bank, the Executive shall not (except on behalf of or with the prior
written consent of the Bank), either directly or indirectly, on the Executive's
own behalf or in the service or on behalf of others, (A) solicit, divert, or
appropriate to or for a Competing Business, or (B) attempt to solicit, divert,
or appropriate to or for a Competing Business, any person or entity that is or
was a customer of the Bank or any of its Affiliates on the date of termination
and is located in the Territory and with whom the Executive has had material
contact.


(b)           No Recruitment of Personnel.  During the Executive's employment
with the Bank, the Executive shall not, either directly or indirectly, on the
Executive's own behalf or in the service or on behalf of others, (A) solicit,
divert, or hire away, or (B) attempt to solicit, divert, or hire away, to any
Competing Business located in the Territory, any employee of or consultant to
the Bank or any of its Affiliates engaged or experienced in the Business,
regardless of whether the employee or consultant is full-time or temporary, the
employment or engagement is pursuant to written agreement, or the employment is
for a determined period or is at will.


(c)           Non-Competition Agreement. During the Executive's employment with
the Bank, the Executive shall not (without the prior written consent of the
Bank) compete with the Bank or any of its Affiliates by, directly or indirectly,
forming, serving as an organizer, director or officer of, or consultant to, or
acquiring or maintaining more than a 1% passive investment in, a depository
financial institution or holding company therefor if such depository institution
or holding company has one or more offices or branches located in the
Territory.  Notwithstanding the foregoing, the Executive may serve as an officer
of or consultant to a depository institution or holding company therefor even
though such institution operates one or more offices or branches in the
Territory, if the Executive's employment does not directly involve, in whole or
in part, the depository financial institution's or holding company's operations
in the Territory.


(d)           Bank Receivership.  Notwithstanding Sections 9(a-c) above, if
Executive's employment with the Employer shall terminate due to the Bank being
taken into receivership by the FDIC, then the restrictive covenants of this
Section 9 shall not apply to the Executive beginning as of the date of such
receivership.

 
8

--------------------------------------------------------------------------------

 
 
10.           Independent Provisions.  The provisions in each of the above
Sections 9(a), 9(b), and 9(c) are independent, and the unenforceability of any
one provision shall not affect the enforceability of any other provision.


11.           Successors; Binding Agreement. The rights and obligations of this
Agreement shall bind and inure to the benefit of the surviving corporation in
any merger or consolidation in which the Bank is a party, or any assignee of all
or substantially all of the Bank's business and properties.  The Executive's
rights and obligations under this Agreement may not be assigned by him, except
that his right to receive accrued but unpaid compensation, unreimbursed expenses
and other rights, if any, provided under this Agreement which survive
termination of this Agreement shall pass after death to the personal
representatives of his estate.


12.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other; provided, however, that all
notices to the Bank shall be directed to the attention of the Bank with a copy
to the Secretary of the Bank.  All notices and communications shall be deemed to
have been received on the date of delivery thereof.


13.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of South Carolina without
giving effect to the conflict of laws principles thereof.  Any action brought by
any party to this Agreement shall be brought and maintained in a court of
competent jurisdiction in State of South Carolina.


14.           Non-Waiver.  Failure of the Bank to enforce any of the provisions
of this Agreement or any rights with respect thereto shall in no way be
considered to be a waiver of such provisions or rights, or in any way affect the
validity of this Agreement.


15.           Enforcement.  The Executive agrees that in the event of any breach
or threatened breach by the Executive of any covenant contained in Section 9(a),
9(b), or 9(c) hereof, the resulting injuries to the Bank would be difficult or
impossible to estimate accurately, even though irreparable injury or damages
would certainly result.  Accordingly, an award of legal damages, if without
other relief, would be inadequate to protect the Bank.  The Executive,
therefore, agrees that in the event of any such breach, the Bank shall be
entitled to obtain from a court of competent jurisdiction an injunction to
restrain the breach or anticipated breach of any such covenant, and to obtain
any other available legal, equitable, statutory, or contractual relief.  Should
the Bank have cause to seek such relief, no bond shall be required from the
Bank, and the Executive shall pay all attorney's fees and court costs which the
Bank may incur to the extent the Bank prevails in its enforcement action.

 
9

--------------------------------------------------------------------------------

 


16.           Saving Clause.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision or clause of this Agreement, or portion thereof, shall be held by any
court or other tribunal of competent jurisdiction to be illegal, void, or
unenforceable in such jurisdiction, the remainder of such provision shall not be
thereby affected and shall be given full effect, without regard to the invalid
portion.  It is the intention of the parties that, if any court construes any
provision or clause of this Agreement, or any portion thereof, to be illegal,
void, or unenforceable because of the duration of such provision or the area or
matter covered thereby, such court shall reduce the duration, area, or matter of
such provision, and, in its reduced form, such provision shall then be
enforceable and shall be enforced. The Executive and the Bank hereby agree that
they will negotiate in good faith to amend this Agreement from time to time to
modify the terms of Sections 9(a), 9(b), and 9(c), the definition of the term
“Territory,” and the definition of the term “Business,” to reflect changes in
the Bank's business and affairs so that the scope of the limitations placed on
the Executive's activities by Section 9 accomplishes the parties' intent in
relation to the then current facts and circumstances.  Any such amendment shall
be effective only when completed in writing and signed by the Executive and the
Bank.


17.           Certain Definitions.


(a)           “Affiliate” shall mean any business entity controlled by,
controlling or under common control with the Bank.


(b)           “Business” shall mean the operation of a depository financial
institution, including, without limitation, the solicitation and acceptance of
deposits of money and commercial paper, the solicitation and funding of loans
and the provision of other banking services, and any other related business
engaged in by the Bank or any of its Affiliates as of the date of termination.


(c)           “Change in Control” shall mean as defined by Treasury Regulation §
1.409A-3(i)(5).


(d)           “Competing Business” shall mean any business that, in whole or in
part, is the same or substantially the same as the Business.


(e)           "Disability" or "Disabled" shall mean as defined by Treasury
Regulation § 1.409A-3(i)(4).


(f)           “Good Reason” shall mean as defined by Treasury Regulation §
1.409A-1(n)(2).


(g)           “Territory” shall mean a radius of 40 miles from (i) the main
office of the Bank or (ii) any branch or loan production office of the Bank.

 
10

--------------------------------------------------------------------------------

 


(h)           “Notice of Termination” shall mean a written notice of termination
from the Bank or the Executive which specifies an effective date of termination,
indicates the specific termination provision in this Agreement relied upon, and
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.


(i)           "Terminate," "terminated," "termination," or "Termination” of
Employment" shall mean separation from service as defined by Regulation
1.409A-1(h).


            18.             Entire Agreement.  This Agreement constitutes the
entire agreement between the parties hereto and supersedes all prior agreements,
if any, understandings and arrangements, oral or written, between the parties
hereto with respect to the subject matter hereof.


            19.             Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


20.    Compliance with Internal Revenue Code Section 409A.  The Bank and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of
1986.  If any provision of this Agreement does not satisfy the requirements of
section 409A, such provision shall nevertheless be applied in a manner
consistent with those requirements. If any provision of this Agreement would
subject the Executive to additional tax or interest under section 409A, the Bank
shall reform the provision.  However, the Bank shall maintain to the maximum
extent practicable the original intent of the applicable provision without
subjecting the Executive to additional tax or interest, and the Bank shall not
be required to incur any additional compensation expense as a result of the
reformed provision.  Notwithstanding any other provision in this Agreement, if
the Executive is determined by the Board, as of the date of termination of
employment with the Bank, to be a "specified employee," as such term is defined
in Treasury Regulation §1.409A-1(i), and if any benefits paid to the Executive
hereunder would be considered deferred compensation under Section 409A, and
finally if an exemption from the six month delay requirement of Section
409A(a)(2)(B)(i) is not available, then all severance payments and other
payment, except for other payments of base salary at the normal payroll
schedule, reimbursement of expenses, and other than as a result of death, that
would normally be paid within six months and one day from the date of
termination of employment shall be paid on the first day of the seventh month
following termination of employment.
 
 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed and its
seal to be affixed hereunto by its officers thereunto duly authorized, and the
Executive has signed and sealed this Agreement, effective as of the date first
above written.
 

   
FIRST NATIONAL BANCSHARES, INC.
     
ATTEST:
               
By:
/s/ C. Dan Adams
Witness
   
C. Dan Adams
   
Title: Chairman
         
FIRST NATIONAL BANK OF THE SOUTH
       
ATTEST:
                 
By:
/s/ C. Dan Adams
Witness
   
C. Dan Adams
   
Title: Chairman
         
EXECUTIVE
           
/s/ J. Barry Mason
Witness
 
J. Barry Mason

 
 
12

--------------------------------------------------------------------------------

 
Exhibit A


Form of Release of Claims


This Severance Agreement and Release (the “Agreement”) is made between J. Barry
Mason, an individual resident of South Carolina (“Employee”) First National Bank
of the South, a national bank (the “Bank”).


As used in this Agreement, the term “Employee” shall include the employee’s
heirs, executors, administrators, and assigns, and the term “Bank” shall include
the Bank, its holding company, any other related or affiliated entities, and the
current and former officers, directors, shareholders, employees, and agents of
them.


Effective August __, 2009, the Bank and Employee entered into an Employment
Agreement governing the relationship between the parties.  Section 4(d) provides
that the Bank may terminate the Employment Agreement.  Section 4 of the
Employment Agreement also provides that Employee shall be entitled to severance
pay if the Employment Agreement is terminated by the Bank, on the condition that
Employee enter into this release or a substantially similar release.  Effective
__________ 2009, the Bank and Employee also entered into a Noncompete Agreement
governing the post-termination relationship between the parties.


Employee desires to receive severance pay and the Bank is willing to provide
severance pay on the condition the Employee enter into this Agreement.


Now, in consideration for the mutual promises and covenants set forth herein,
and in full and complete settlement of all matters between Employee and the
Bank, the parties agree as follows:


1.           Termination Date:  The Employee agrees that his employment with the
Bank terminates as of ________________ (the “Termination Date”).


2.           Severance Payments:  Subsequent to his Termination Date, the Bank
shall pay Employee severance pay as noted in Paragraph 4(d) of the Employment
Agreement, dated August __, 2009 (the “Severance Payment”), less applicable
deductions and withholdings.  These payments are in addition to and not in lieu
of any payments due to the Employee under the Noncompete Agreement.


3.            Legal Obligations


The parties acknowledge that pursuant to Section 4(g) of the Employment
Agreement they agreed that at the time of termination and as a condition of
payment of severance they would enter into this release acknowledging any
remaining obligations and discharging each other from any other claims or
obligations arising out of or in connection with Employee’s employment by the
Bank, including the circumstances of such termination.

 
13

--------------------------------------------------------------------------------

 


Employee acknowledges that the Bank has no prior legal obligations to make the
payments described in Section 2 above which are exchanged for the promises of
Employee set forth in this Agreement.  It is specifically agreed that the
payments described in Section 2 are valuable and sufficient consideration for
each of the promises of Employee set forth in this Agreement and are payments in
addition to anything of value to which Employee is otherwise entitled.


4.           Waiver and Release:


 
a)
Employee unconditionally releases and discharges the Bank from any and all
causes of action, suits, damages, claims, proceedings, and demands that the
Employee has ever had, or may now have, against the Bank, whether asserted or
unasserted, whether known or unknown, concerning any matter occurring up to and
including the date of the signing of this Agreement.



 
b)
Employee acknowledges that he is waiving and releasing, to the full extent
permitted by law, all claims against the Bank, including (but not limited to)
all claims arising out of, or related in any way to, his employment with the
Bank or the termination of that employment, including (but not limited to) any
and all breach of contract claims, tort claims, claims of wrongful discharge,
claims for breach of an express or implied employment contract, defamation
claims, claims under Title VII of the Civil Rights Act of 1964 as amended, the
Equal Pay Act, the Age Discrimination in Employment Act, the Rehabilitation Act
of 1973, the Americans with Disabilities Act, the South Carolina Human Affairs
Law, any and all other applicable local, state and federal non-discrimination
statutes, the Employee Retirement Income Security Act, the Fair Labor Standards
Act, the South Carolina Payment of Wages Law and all other statutes relating to
employment, the common law of the State of South Carolina, or any other state,
and any and all claims for attorneys’ fees.



 
c)
This Waiver and Release provision ((a) through (c) of this paragraph) shall be
construed to release all claims to the full extent allowed by law.  If any term
of this paragraph shall be declared unenforceable by a court or other tribunal
of competent jurisdiction, it shall not adversely affect the enforceability of
the remainder of this paragraph.



 
d)
The Bank unconditionally releases and discharges Employee from any and all
causes of action, suits, damages, claims, proceedings, and demands that the Bank
has ever had, or may now have, against Employee, whether asserted or unasserted,
whether known or unknown, concerning any matter occurring up to and including
the date of the signing of this Agreement with the exception of any claims for
breach of trust, or any act which constitutes a felony or crime involving
dishonesty, theft, or fraud.


 
14

--------------------------------------------------------------------------------

 


5.           Restrictive Covenants and Other Obligations


The parties agree that Section 5 – “Ownership of Work Product,” Section 6 –
“Protection of Trade Secret,” Section 7 – “Protection of Confidential
Information,” Section 8 – “Return of Materials,” Section 9 – “Restrictive
Covenants,” Section 10 – “Independent Provisions,” Section 15 – “Enforcement,”
and Section 16 – “Savings Clause,” of the Employment Agreement shall remain in
full force and effect.  In addition, the parties agree that the Noncompete
Agreement shall remain in full force and effect.  The parties agree that the
Employee will perform his obligations under the sections referenced above and
those sections are incorporated by reference as if set forth fully herein.  In
the event Employee breaches any obligation under this Section 5, the Bank’s
obligation to make severance payments to Employee shall terminate immediately
and the Bank shall have no further obligations to Employee.


6.            Duty of Loyalty/Nondisparagement


The parties shall not (except as required by law) communicate to anyone, whether
by word or deed, whether directly or through any intermediary, and whether
expressly or by suggestion or innuendo, any statement, whether characterized as
one of fact or of opinion, that is intended to cause or that reasonably would be
expected to cause any person to whom it is communicated to have a lowered
opinion of the other party.


7.           Confidentiality Of The Terms Of This Agreement


Employee agrees not to publicize or disclose the contents of this Agreement,
including the amount of the monetary payments, except (i) to his immediate
family; (ii) to his attorney(s), accountant(s), and/or tax preparer(s); (iii) as
may be required by law; or (iv) as necessary to enforce the terms of this
Agreement.  Employee further agrees that he will inform anyone to whom the terms
of this Agreement are disclosed of the confidentiality requirements contained
herein.  Notwithstanding the foregoing, the parties agree that where business
needs dictate, Employee may disclose to a third party that he has entered into
an agreement with the Bank, which agreement contains restrictive covenants
including noncompetition and nondisclosure provisions, one or more of which
prohibit him from performing the requested service.


Employee recognizes that the disclosure of any information regarding this
Agreement by him, his family, his attorneys, his accountants or financial
advisors, could cause the Bank irreparable injury and damage, the amount of
which would be difficult to determine.  In the event the Bank establishes a
violation of this paragraph of the Agreement by Employee, his attorneys,
immediate family, accountants, or financial advisors, or others to whom Employee
disclosed information in violation of the terms of this Agreement.  The Bank
shall be entitled to injunctive relief without the need for posting a bond and
shall also be entitled to recover from Employee the amount of attorneys’ fees
and costs incurred by the Bank in enforcing the provisions of this paragraph.

 
15

--------------------------------------------------------------------------------

 


8.           Continued Cooperation


Employee agrees that he will cooperate fully with the Bank in the future
regarding any matters in which he was involved during the course of his
employment, and in the defense or prosecution of any claims or actions now in
existence or which may be brought or threatened in the future against or on
behalf of the Bank.  Employee’s cooperation in connection with such matters,
actions and claims shall include, without limitation, being available to meet
with the Bank’s officials regarding personnel or commercial matters in which he
was involved; to prepare for any proceeding (including, without limitation,
depositions, consultation, discovery or trial); to provide affidavits; to assist
with any audit, inspection, proceeding or other inquiry; and to act as a witness
in connection with any litigation or other legal proceeding affecting the
Bank.  Employee further agrees that should he be contacted (directly or
indirectly) by any person or entity adverse to the Bank, he shall within 48
hours notify the then-current Chairman of the Board of the Bank.  Employee shall
be reimbursed for any reasonable costs and expenses incurred in connection with
providing such cooperation.


9.           Entire Agreement; Modification of Agreement


Except as otherwise expressly noted herein, this Agreement and the Noncompete
Agreement constitute the entire understanding of the parties and supersedes all
prior discussions, understandings, and agreements of every nature between them
relating to the matters addressed herein.  Accordingly, no representation,
promise, or inducement not included or incorporated by reference in this
Agreement shall be binding upon the parties.  Employee affirms that the only
consideration for the signing of this Agreement are the terms set forth above
and that no other promises or assurances of any kind have been made to him by
the Bank or any other entity or person as an inducement for him to sign this
Agreement.  This Agreement may not be changed orally, but only by an agreement
in writing signed by the parties or their respective heirs, legal
representatives, successors, and assigns.


10.         Partial Invalidity


The parties agree that the provisions of this Agreement and any paragraphs,
subsections, sentences, or provisions thereof shall be deemed severable and that
the invalidity or unenforceability of any paragraph, subsection, sentence, or
provision shall not affect the validity or enforceability of the remainder of
the Agreement.


11.         Waiver


The waiver of the breach of any term or provision of this Agreement shall not
operate as or be construed to be a waiver of any other subsequent breach of this
Agreement.


12.         Successors and Assigns


This Agreement shall inure to and be binding upon the Bank and Employee, their
respective heirs, legal representatives, successors, and assigns.

 
16

--------------------------------------------------------------------------------

 


13.         Governing Law


This Agreement shall be construed in accordance with the laws of the state of
South Carolina and any applicable federal laws.


14.          Headings


The headings or titles of sections and subsections of this Agreement are for
convenience and reference only and do not constitute a part of this Agreement.


15.          Notice


Any notice or communication required or permitted under this Agreement shall be
made in writing and sent by certified mail, return receipt requested, addressed
as follows:


If to Employee:
J. Barry Mason


If to the Bank:
First National Bank of the South
215 North Pine Street
Spartanburg, SC  29304


16.          Representations:  Employee acknowledges that:


 
a)
He has read this Agreement and understands its meaning and effect.



 
b)
He has knowingly and voluntarily entered into this Agreement of his own free
will.



 
c)
By signing this Agreement, Employee has waived, to the full extent permitted by
law, all claims against the Bank based on any actions taken by the Bank up to
the date of the signing of this Agreement, and the Bank may plead this Agreement
as a complete defense to any claim the Employee may assert.



 
d)
He would not otherwise be entitled to the consideration described in this
Agreement, and that the Bank is providing such consideration in return for
Employee’s agreement to be bound by the terms of this Agreement.



 
e)
He has been advised to consult with an attorney before signing this Agreement.



 
f)
He has been given up to 21 days to consider the terms of this Agreement.


 
17

--------------------------------------------------------------------------------

 


 
g)
He has seven days, after Employee has signed the Agreement and it has been
received by the Bank, to revoke it by notifying the Chairman of the Board of his
intent to revoke acceptance.  For such revocation to be effective, the notice of
revocation must be received no later than 5:00 p.m. on the seventh day after the
signed Agreement is received by the Bank.  This Agreement shall not become
effective or enforceable until the revocation period has expired.



 
h)
He is not waiving or releasing any rights or claims that may arise after the
date the Employee signs this Agreement.



As to Employee:



August 24, 2009
 
/s/ J. Barry Mason
Date
 
J. Barry Mason
     
As to the Bank:
         
August 24, 2009
 
/s/ C. Dan Adams
Date
 
Chairman of the Board






 
18

--------------------------------------------------------------------------------

 
